Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:
…a resource modification record comprising an identification of the first computing process, an identification of the resource, a current state of the resource, and a modified state of the resource; 
receiving, from a second computing process running on the computing platform, a second resource modification request to modify the resource; 
determining, using the resource modification record, whether the second resource modification request conflicts with the first resource modification request; and 
responsive to determining that the second resource modification request conflicts with the first resource modification request, notifying a managing process of the computing platform of a resource modification conflict with respect to the resource.
…, when taken in the context of the claim as a whole.
2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 11,038,839 discloses detecting conflicts in services.
U.S Patent No. 8,635,618 discloses a change management component that identifies conflicts based on a wide range of information.
U.S Publication No. 2021/0271686 discloses modification of data in a time-series data lake.
U.S Publication No. 2021/0026808 discloses file management in a distributed file cache system.
U.S Publication No. 2015/0067688 discloses scheduling jobs and estimating resource usage during the execution time periods satisfies predetermined conditions.
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194